Pannell, Judge.
Under Code §49-219 guardians are authorized to compromise all contested or doubtful claims for or against their wards. "Claims” is a word sufficiently broad to include a tort action. Campbell v. Atlanta Coach Co., 58 Ga. App. 824 (200 SE 203). "A duly qualified guardian may negotiate a complete settlement and it is conclusive until set aside in a direct proceeding brought for-that purpose.” Penn. &c. Mut. Cas. Ins. Co. v. Hill, 113 Ga. App. 283, 294 (148 SE2d 83). There is no requirement that such a compromise be approved by the ordinary as is the case with doubtful debts under Code § 49-221 referring to liquidated contractual demands.
The plaintiff contends that the pleaded agreement referred only to an expressed intention on the part of both signatories to cancel the lease, and that there was no intention upon the part of either to release or waive any claim for damages to the leased premises or equipment resulting from the fire. The defendant, on the contrary, contends that the purpose of the contract was that the plaintiff renounce any claim for damages to the premises caused by the fire in consideration of the defendant’s renunciation of any claim for loss of his property stored inside. "If each of the parties to a contract agree to release the other from further obligation thereunder, the release of • each furnishes a considera*575tion for that of the other.” Chandler v. Griffin, 132 Ga. 847 (3) (65 SE 128). The rule would be the same if the release constituted mutual promises to release the opposite party from a liability in tort, since the promise of each would constitute a consideration for the other. Code §20-304. The question here is not whether such a release is valid, which it is, but whether as a matter of law it covers the subject matter of this suit. The subject matter of the release is clearly shown in the release itself and it constitutes a release of any and all claims by the parties relating to the fire as well as the contract of lease. It is not ambiguous, but is specific as to the subject matter upon which the release operates and cannot be altered or its terms varied by parol evidence in the absence of fraud, accident or mistake. See Owens v. Service Fire Ins. Co., 90 Ga. App. 553 (2) (83 SE2d 249); Crow v. Bowers, 204 Ga. 786 (2, 3) (51 SE2d 855); Stonécypher v. Ga. Power Co., 183 Ga. 498, 501 (189 SE 13). Accordingly, the trial judge did not err in refusing to strike the defense of settlement by release.

Judgment affirmed.


Jordan, P. J., Hall, P. J., Eberhardt, Quillian and Evans, JJ., concur. Whitman, J., concurs specially. Bell, C. J., and Deen, J., dissent.